DETAILED ACTION
	
Introduction
Claims 1, 3-8, 10, 12-18, and 20-24 are pending. Claims 1, 3, 5-8, 12, 14-17, and 21-23 are amended. Claims 2, 11, and 19 were previously cancelled. Claim 9 is newly cancelled. Claim 24 is new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 4/5/2022. 

Response to Arguments
Applicant’s arguments are discussed below. 
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103
Applicant has amended claims 1, 8, and 15 to limit the user equipment to “narrowband Internet of Things (NB-IoT) user equipment” and now argues that it would not be obvious to modify the system of Tran to apply to NB-IoT user equipment. In support of this argument, Applicant argues that modifying the user equipment of Tran to be NB-IoT user equipment would render Tran unsatisfactory for its intended purposes because NB-IoT user equipment is low in complexity and long in battery lifetime, whereas the vehicles taught by Tran are not. However, Examiner respectfully disagrees for three reasons. First, the intended purpose of the system of Tran is to schedule software downloads to groups of wireless devices based on network congestion data, reachability data, and location data. Thus, using the system of Tran to schedule software downloads to groups of NB-IoT devices, which are wireless devices, is precisely the purpose for which the system of Tran is intended. 
Second, the software download system disclosed by Tran is clearly not limited to vehicles. Instead, one of ordinary skill in the art would appreciate that the software download system of Tran can be used to download software to any wireless device, not just vehicles. In fact, Tran states as much at paragraph 32: 
“[0032] It is noted that although various aspects and embodiments are discussed herein with respect to Universal Mobile Telecommunications System (UMTS) and/or Long Term Evolution (LTE), the disclosed aspects are not limited to a UMTS implementation and/or an LTE implementation. For example, aspects or features of the disclosed embodiments can be exploited in substantially any wireless communication technology. Such wireless communication technologies can include UMTS, Code Division Multiple Access (CDMA), Wi-Fi, Worldwide Interoperability for Microwave Access (WiMAX), General Packet Radio Service (GPRS), Enhanced GPRS, Third Generation Partnership Project (3GPP), LTE, Third Generation Partnership Project 2 (3GPP2) Ultra Mobile Broadband (UMB), High Speed Packet Access (HSPA), Evolved High Speed Packet Access (HSPA+), High-Speed Downlink Packet Access (HSDPA), High-Speed Uplink Packet Access (HSUPA), Zigbee, or another IEEE 802.XX technology. Additionally, substantially all aspects disclosed herein can be exploited in legacy telecommunication technologies” (emphasis added).

The wireless communication technologies disclosed in paragraph 32 are applicable to a broad range of wireless devices. For instance, Zigbee is “an IEEE 802.15.4-based specification for a suite of high-level communication protocols used to create personal area networks with small, lower power digital radios, such as for home automation, medical device data collection, and other low-power low-bandwidth needs, designed for small scale projects which need wireless connection. Hence, Zigbee is a lower-power, low data rate, and close proximity (i.e., personal area) wireless ad hoc network” (emphasis added). See https://en.wikipedia.org/wiki/Zigbee. Thus, Tran is understood as disclosing a software download method for downloading software to any kind of wireless device, including low-power, low data rate wireless devices such as NB-IoT devices. 
Third and lastly, by Applicant’s own admission, the method recited by claims 1, 8, and 15 is applicable to a huge range of wireless devices, including both vehicles and Zigbee devices. For instance, paragraph 39 of Applicant’s specification states the following: 
“[0039] IoT UE 102 includes one or more devices capable of gathering, receiving, storing, processing, providing, and/or transmitting information and/or data. For example, IoT UE 102 may include a network device (e.g., a modem, a switch, a gateway, and/or the like), a sensing device, a metering device, a mobile phone (e.g., a smart phone, a radiotelephone, and/or the like), a computing device (e.g., a server, a desktop computer, a laptop computer, a tablet computer, a handheld computer, a camera, an audio recorder, a camcorder, and/or the like), an appliance (e.g., a thermostat, an oven, a refrigerator, a microwave, an oven, a stove, and/or the like), a medical device, a biometric device, a wearable device, an automobile, a railcar, an airplane, a light bulb, a switch, an actuator, a timer, a signal detection device (e.g., to detect the presence of a signal, such as a Bluetooth signal, an infrared signal, and/or the like), a machine-to-machine (M2M) device, and/or a similar type of device. In order words, IoT UE 102 may be a “thing” in the IoT. In some implementations, IoT device 205 may include an interface for short range wireless communication protocols (e.g., Bluetooth low energy, Institute of Electrical and Electronics Engineers (IEEE) 802.154 ZigBee, and/or the like) and/or a long range wireless communication protocols (e.g., LTE category M1, 5G category M1, LTE category NB-IoT, 5G category NB-IoT, 3G, 2G GSM, and/or the like) that may allow IoT UE 102 to receive information from and/or transmit information to another device in environment 200” (emphasis added).

Applicant has also amended claims 1, 8, and 15 to clarify that the PSM configuration or the eDRX configuration are “configured to conserve battery resources of the plurality of NB-IoT user equipment” based on “the one or more of the PSM schedules or the eDRX schedules,” and now argues that the cited combination of references does not teach a feature. However, Examiner respectfully disagrees. As indicated in the previous Office action, Grobelny teaches a PSM configuration comprising a PSM schedule having periods of activity 240-246 where an information handling system is awake and active, as well as periods of inactivity 210-231 where the information handling system is placed into a “sleep mode.” See col. 7, ln. 6-23; fig. 2. According to Grobelny, the purpose of using this PSM configuration is to place the information handling system in the sleep mode during periods of inactivity in order “to preserve power,” regardless of whether that power is drawn from a wire connected to an electrical socket or from a battery. See col. 6, ln. 59 – 7, ln. 23. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15, 21, 23, and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran (US 10,470,189) in view of Grobelny (US 10,191,782), Gopalakrishnan (US 2017/0013443), and Selvaganapathy (US 2021/0007148).
Regarding claims 1 and 15, Tran teaches a method, comprising: providing, by a device associated with a network, a subscription request that requests data associated with the network and associated with a plurality of user equipment connected to the network (The system requests data regarding network capacity, location data of a plurality of vehicles, and network connection data regarding the plurality of vehicles. See col. 7, ln. 45-57), wherein the data includes network congestion data associated with the network (The system requests data regarding network capacity. See col. 7, ln. 45-57), reachability data (The system also requests network connection data regarding the times at which the plurality of vehicles are connected to the network, as well as the times at which the plurality of vehicles are not connected to the network. See col. 7, ln. 45-57; col. 5, ln. 20-28), and location data associated with the plurality of user equipment (The system also requests location data of a plurality of vehicles. See col. 7, ln. 45-57), wherein the network congestion data identifies at least one of bandwidth congestion levels of radio access networks of the network, trends of the bandwidth congestion levels, or a maximum concurrent session limit for each of the radio access networks (The network capacity data comprises radio access network utilization levels at particular times, as well trends of the radio access network. For instance, the network capacity data may indicate that a first radio access network is generally 85% utilized during the daily commute time while a second radio access network is generally only 40% utilized during the daily commute time. See col. 8, ln. 46-57); receiving, by the device and based on the subscription request, the data (The system receives the requested data. See col. 7, ln. 45-57); determining, by the device and based on the data, a group of user equipment, from the plurality of user equipment (Based on the network capacity data, the location data, and the network connection data, the system segments the plurality of vehicles in to groups of vehicles that share common characteristics. See col. 7, ln. 58-65), wherein determining the group of user equipment comprises: selecting user equipment, of the plurality of user equipment, based on the reachability data indicating common reachability of the user equipment, to form the group of user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9); determining, by the device, timing for providing firmware to the group of user equipment (The system assigns each group of vehicles to a particular time slot of a schedule. See col. 7, ln. 66 - col. 8, ln. 7); causing, by the device, the network to create the group of the user equipment for receiving the firmware (The system provides the schedule to the entity requesting generation of the schedule, which in turn causes the entity to configure a network to send SMS notifications to each group of vehicles at the assigned time slot of the schedule. See col. 10, ln. 39-51); providing, by the device, segments of the firmware to the network (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18); and causing, by the device, the network to provide the segments of the firmware to the group of user equipment based on the timing for providing the firmware to the group of user equipment (The network sends the segments of the firmware to the vehicles at the different times based on the schedule. See col. 7, ln. 66 - col. 8, ln. 7; col. 6, ln. 13-18).
However, Tran does not teach wherein the reachability data relates to at least one of a power saving mode (PSM) configuration or an extended discontinuous reception (eDRX) configuration configured to conserve battery resources of the plurality of user equipment based on one or more PSM schedules or eDRX schedules, and wherein the reachability data identifies one or more of: PSM schedules associated with the plurality of user equipment, or eDRX schedules associated with the plurality of user equipment. In addition, Tran does not teach that the step of determining the timing for providing firmware to the group of user equipment is based on capabilities of the user equipment in the group of user equipment, wherein the capabilities relate to the at least one of the PSM configuration or the eDRX configuration. Nonetheless, Grobelny teaches a system for scheduling a time to execute a task at an information handling system, whereby the system obtains a PSM schedule of the information handling system comprising periods of activity 240-246 where the information handling system is awake and active, as well as periods of inactivity 210-231 where the information handling system is in sleep mode. See col. 7, ln. 6-23; fig. 2. Grobelny further teaches that the system uses the PSM schedule to schedule the execution of the task by the information handling system. See col. 7, ln. 53-59; fig. 3, step 306. Lastly, Grobelny teaches that the purpose of using this PSM configuration is to place the information handling system in the sleep mode during periods of inactivity in order “to preserve power.” See col. 6, ln. 59 – 7, ln. 23. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran so that the system acquires PSM schedules of the vehicles and uses the PSM schedules to schedule delivery of the firmware to the vehicles because doing so allows the system to deliver the firmware when the vehicles are inactive. 
In addition, Tran and Grobelny do not teach wherein determining the group of user equipment comprises: calculating a maximum quantity of user equipment to include in the group of user equipment based on the network congestion data, wherein a quantity of user equipment in the group of user equipment is less than or equal to the maximum quantity of user equipment. Nonetheless, Gopalakrishnan teaches a system for group paging whereby the system determines network utilization data and uses the network utilization data to determine an optimal paging group size, and whereby the system forms a paging group that is equal to the determined group size. See par. 95-96; fig. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran and Grobelny so that the system uses the network capacity data (i.e., congestion data) to determine an optimal size for each segment of vehicles because doing so allows the segments to be dynamically determined based on network conditions instead of being statically determined regardless of network conditions.   
Lastly, Tran, Grobelny, and Gopalakrishnan do not teach that the plurality of user equipment are narrowband Internet of Things (NB-IoT) user equipment. However, NB-IoT user equipment was known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Selvaganapathy, par. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gonno, and Gopalakrishnan so that the vehicles utilize the NB-IoT communication standard, or so that the system is applied to NB-IoT devices instead of vehicles (assuming arguendo that a vehicle cannot be an NB-IoT device), because NB-IoT provides for deployment flexibility, low device complexity, long battery lifetime, support for a massive number of devices per cell, and significant coverage extension beyond existing cellular technologies, according to Selvaganapathy. See par. 3. 
Regarding claim 4, Tran teaches wherein the network congestion data includes one or more of: identifiers associated with the radio access networks, or radio access technologies data associated with the radio access networks (The network capacity data is collected for and associated with each base station, which requires storing the network capacity data for a particular base station in association with an identifier of the particular base station. See col. 8, ln. 46-51).
Regarding claim 5, Tran teaches wherein the reachability data includes identifiers associated with the plurality of NB-IoT user equipment (The reachability data is associated with an international mobile subscriber identity (IMSI) assigned to each vehicle, and an access point name (APN) of each access point to which the vehicles connect. See col. 5, ln. 16-28).
Regarding claim 6, Tran teaches wherein the location data includes one or more of: identifiers associated with the plurality of NB-IoT user equipment, or identifiers associated with the radio access networks of the network currently utilized by the plurality of NB-IoT user equipment (The location data indicates a list of radio networks that each vehicle was connected to during each radio session. See col. 5, ln. 23-24. The location also indicates the location of a vehicle relative to a particular base station. See col. 7, ln. 48-49).
Regarding claims 21 and 23, Tran teaches wherein selecting the NB-IoT user equipment to form the group of NB-IoT user equipment is further based on the location data indicating common locations of the NB-IoT user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9). 
Regarding claim 24, Tran, Grobelny, Gopalakrishnan, and Selvaganapathy teach wherein the PSM configuration is configured to conserve the battery resources of the plurality of NB-IoT user equipment by enabling the plurality of NB-IoT user equipment to set sleep intervals during which time a radio module cannot be contacted by the network, and wherein the eDRX configuration is configured to conserve the battery resources of the plurality of NB-IoT user equipment by momentarily switching off a receive chain of a radio module1 (Grobelny teaches that the sleep mode may involve disabling components of the information handling system, including the network adapter of the information handling system, which would render the information handling system unreachable by the network. See col. 7, ln. 13-20. Grobelny further teaches that the information handling system can be a wireless device with a network adapter comprising a radio module, such as a laptop, a smart phone, tablet, etc. See col. 2, ln. 56-62. It would have been obvious to modify the system of Tran to incorporate this feature of Grobelny for the reasons provided above with respect to claim 1).
Claims 3 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Grobelny, Gopalakrishnan, and Selvaganapathy, as applied to claims 1 and 15 above, in further view of Gonno (US 6,404,739).
Regarding claims 3 and 16, Tran, Grobelny, Gopalakrishnan, and Selvaganapathy do not teach further comprising: receiving feedback indicating that at least one of the NB-IoT user equipment, in the group of NB-IoT user equipment, failed to receive the firmware; and providing, based on the feedback, the segments of the firmware to the network to cause the network to retry providing the segments of the firmware to the at least one of the NB-IoT user equipment. However, Gonno teaches a system for transmitting data from a transmitter to a plurality of receivers whereby each receiver that fails to receive the data transmits a negative acknowledgment (NAK) to the transmitter, and whereby the transmitter retransmits the data to each receiver from which it received a NAK. See col. 2, ln. 12-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gopalakrishnan, and Selvaganapathy so that each vehicle/NB-IoT device that fails to receive the firmware transmits a NAK to the transmitter, and so that the transmitter retransmits the firmware to each vehicle/NB-IoT device from which it received a NAK, because doing so increases the reliability of the system. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Grobelny, Gopalakrishnan, and Selvaganapathy, as applied to claims 1 and 15 above, in further view of Kim (US 2011/0305158).
Regarding claims 7 and 17, Tran, Grobelny, Gopalakrishnan, and Selvaganapathy do not teach wherein providing the segments of the firmware to the network comprises: providing an identifier of the group of NB-IoT user equipment, wherein the identifier causes the network to provide the segments of the firmware to the group of NB-IoT user equipment based on the timing for providing the firmware to the group of NB-IoT user equipment. However, Kim teaches a system for multicasting data to a plurality of receivers in response to providing a group identifier of a group that is to receive the multicast data. See par. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gopalakrishnan, and Selvaganapathy so that the network transmits the firmware to each group of vehicles/NB-IoT devices at the assigned time slot in response to providing a group identifier of each group, because doing so allows the firmware to be multicast to each group of vehicles/NB-IoT devices at the assigned time slot.
Claims 8, 12, 14, and 22 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran in view of Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy.
Regarding claim 8, Tran teaches a device associated with a network, the device comprising: one or more processors configured to: provide a subscription request that requests data associated with the network and associated with a plurality of user equipment connected to the network (The system requests data regarding network capacity, location data of a plurality of vehicles, and network connection data regarding the plurality of vehicles. See col. 7, ln. 45-57), wherein the data includes network congestion data associated with the network, reachability data, and location data associated with the plurality of user equipment (The requested data includes data regarding network capacity, location data of a plurality of vehicles, and network connection data regarding the plurality of vehicles. See col. 7, ln. 45-57), wherein the network congestion data identifies at least one of bandwidth congestion levels of radio access networks of the network, trends of the bandwidth congestion levels, or a maximum concurrent session limit for each of the radio access networks (The network capacity data comprises radio access network utilization levels at particular times, as well trends of the radio access network. For instance, the network capacity data may indicate that a first radio access network is generally 85% utilized during the daily commute time while a second radio access network is generally only 40% utilized during the daily commute time. See col. 8, ln. 46-57); receive, based on the subscription request, the data (The system receives the requested data. See col. 7, ln. 45-57); determine a group of user equipment, from the plurality of user equipment, based on the data (Based on the network capacity data, the location data, and the network connection data, the system segments the plurality of vehicles in to groups of vehicles that share common characteristics. See col. 7, ln. 58-65), wherein determining the group of user equipment comprises: selecting user equipment, of the plurality of user equipment, based on the reachability data indicating common reachability of the user equipment, to form the group of user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9);  determine timing for providing firmware to the group of user equipment (The system assigns each group of vehicles to a particular time slot of a schedule. See col. 7, ln. 66 - col. 8, ln. 7), cause the group of the user equipment to be created, by the network, for receiving the firmware (The system provides the schedule to the entity requesting generation of the schedule, which in turn causes the entity to configure a network to send SMS notifications to each group of vehicles at the assigned time slot of the schedule. See col. 10, ln. 39-51); and provide segments of the firmware to the network to cause the network to provide the segments of the firmware to the group of user equipment based on the timing for providing the firmware to the group of user equipment (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18. The network sends the segments of the firmware to the vehicles at the different times based on the schedule. See col. 7, ln. 66 - col. 8, ln. 7; col. 6, ln. 13-18).
However, Tran does not teach wherein the reachability data relates to at least one of a power saving mode (PSM) configuration or an extended discontinuous reception (eDRX) configuration configured to conserve battery resources of the plurality of user equipment based on one or more PSM schedules or eDRX schedules, wherein the reachability data includes one or more of: PSM schedules associated with the plurality of user equipment, or eDRX schedules associated with the plurality of user equipment. In addition, Tran does not teach that the step of determining the timing for providing firmware to the group of user equipment is based on capabilities of the user equipment in the group of user equipment, wherein the capabilities relate to the at least one of the PSM configuration or the eDRX configuration. Nonetheless, Grobelny teaches a system for scheduling a time to execute a task at an information handling system, whereby the system obtains a PSM schedule of the information handling system comprising periods of activity 240-246 where the information handling system is awake and active, as well as periods of inactivity 210-231 where the information handling system is in sleep mode. See col. 7, ln. 6-23; fig. 2. Grobelny further teaches that the system uses the PSM schedule to schedule the execution of the task by the information handling system. See col. 7, ln. 53-59; fig. 3, step 306. Lastly, Grobelny teaches that the purpose of using this PSM configuration is to place the information handling system in the sleep mode during periods of inactivity in order “to preserve power.” See col. 6, ln. 59 – 7, ln. 23. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran so that the system acquires PSM schedules of the vehicles and uses the PSM schedules to schedule delivery of the firmware to the vehicles because doing so allows the system to deliver the firmware when the vehicles are inactive. 
In addition, Tran and Grobelny do not teach that the one or more processors are configured to: receive feedback indicating that at least one of the user equipment, in the group of user equipment, failed to receive the firmware; and provide, based on the feedback, the segments of the firmware to the network to cause the network to retry providing the segments of the firmware to the at least one of the user equipment. However, Gonno teaches a system for transmitting data from a transmitter to a plurality of receivers whereby each receiver that fails to receive the data transmits a negative acknowledgment (NAK) to the transmitter, and whereby the transmitter retransmits the data to each receiver from which it received a NAK. See col. 2, ln. 12-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran and Grobelny so that each vehicle that fails to receive the firmware transmits a NAK to the transmitter, and so that the transmitter retransmits the firmware to each vehicle from which it received a NAK, because doing so increases the reliability of the system. 
In addition, Tran, Grobelny, and Gonno do not teach wherein determining the group of user equipment comprises: calculating a maximum quantity of user equipment to include in the group of user equipment based on the network congestion data, wherein a quantity of user equipment in the group of user equipment is less than or equal to the maximum quantity of user equipment. Nonetheless, Gopalakrishnan teaches a system for group paging whereby the system determines network utilization data and uses the network utilization data to determine an optimal paging group size, and whereby the system forms a paging group that is equal to the determined group size. See par. 95-96; fig. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, and Gonno so that the system uses the network capacity data (i.e., congestion data) to determine an optimal size for each segment of vehicles because doing so allows the segments to be dynamically determined based on network conditions instead of being statically determined regardless of network conditions.   
Lastly, Tran, Grobelny, and Gonno, and Gopalakrishnan do not teach that the plurality of user equipment are narrowband Internet of Things (NB-IoT) user equipment. However, NB-IoT user equipment was known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Selvaganapathy, par. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gonno, and Gopalakrishnan so that the vehicles utilize the NB-IoT communication standard, or so that the system is applied to NB-IoT devices instead of vehicles (assuming arguendo that a vehicle cannot be an NB-IoT device), because NB-IoT provides for deployment flexibility, low device complexity, long battery lifetime, support for a massive number of devices per cell, and significant coverage extension beyond existing cellular technologies, according to Selvaganapathy. See par. 3. 
Regarding claim 12, Tran and Gopalakrishnan teach wherein the one or more processors, when calculating the maximum quantity of NB-IoT user equipment to include in the group of NB-IoT user equipment, are configured to: receive an input indicating the maximum quantity of NB-IoT user equipment to include in the group of NB-IoT user equipment (As indicated in the discussion of claim 1, Gopalakrishnan teaches determining network utilization data, using the network utilization data to determine an optimal paging group size, and forming a paging group that is equal to the determined group size. See par. 95-96; fig. 11. In other words, the determined group size is provided as an input to the group formation algorithm. Moreover, it would have been obvious to modify the system of Tran to include such features because doing so is beneficial for the reasons provided above with respect to claim 1). 
Regarding claim 14, Tran and Gonno teach wherein the one or more processors are further configured to: receive a list identifying two or more NB-IoT user equipment, in the group of NB-IoT user equipment, that failed to receive the firmware; and provide, based on the list, the segments of the firmware to the network to cause the network to retry providing the segments of the firmware to the two or more NB-IoT user equipment (Gonno teaches a system for transmitting data from a transmitter to a plurality of receivers whereby each receiver that fails to receive the data transmits a negative acknowledgment (NAK) to the transmitter, and whereby the transmitter retransmits the data to each receiver from which it received a NAK. See col. 2, ln. 12-38. It would have been obvious to incorporate this feature of Gonno into the system of Tran for the reasons provided above with respect to claim 8).
Regarding claim 22, Tran teaches wherein the one or more processes, when selecting the NB-IoT user equipment to form the group of NB-IoT user equipment, are configured to: select the NB-IoT user equipment to form the group of NB-IoT user equipment based further on the location data indicating common locations of the NB-IoT user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9). 
Claim 10 is rejected under 35 U.S.C. 103 because it is unpatentable over Tran, Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy, as applied to claim 8 above, in further view of Velev (US 2018/0352593).
Regarding claim 10, Tran teaches wherein the one or more processors are further configured to: divide the firmware into the segments of the firmware (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18), but Tran, Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy do not teach wherein each of the segments of the firmware includes a particular payload size so that each of the segments of the firmware may be provided within a non-Internet protocol data delivery payload. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload whereby the non-IP payload is less than a previously specified maximum size. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy so that the segments are transmitted in non-IP payloads having a size that is less than a previously specified maximum size, because doing so prevents errors caused by excessively large non-IP payloads. 
Claim 13 is rejected under 35 U.S.C. 103 because it is unpatentable over Tran, Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy, as applied to claim 8 above, in further view of Velev.
Regarding claim 13, Tran, Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy do not teach wherein the one or more processors, when providing the segments of the firmware to the network, are configured to: provide the segments of the firmware to the network via non-Internet protocol data delivery messages. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gonno, Gopalakrishnan, and Selvaganapathy so that the segments are transmitted in non-IP payloads because doing so allows the firmware to be transmitted using non-IP data delivery (NIDD). 
Claims 18 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Grobelny, Gopalakrishnan, and Selvaganapathy, as applied to claim 15 above, in further view of Velev.
Regarding claim 18, Tran teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to divide the firmware into the segments of the firmware (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18), but Tran, Grobelny, Gopalakrishnan, and Selvaganapathy do not teach wherein each of the segments of the firmware includes a particular payload size so that each of the segments of the firmware may be provided within a non-Internet protocol data delivery payload. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload whereby the non-IP payload is less than a previously specified maximum size. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gopalakrishnan, and Selvaganapathy so that the segments are transmitted in non-IP payloads having a size that is less than a previously specified maximum size, because doing so prevents errors caused by excessively large non-IP payloads. 
Regarding claim 20, Tran, Grobelny, Gopalakrishnan, and Selvaganapathy do not teach wherein the one or more instructions, that cause the one or more processors to provide the segments of the firmware to the network, cause the one or more processors to: provide the segments of the firmware to the network via non-Internet protocol data delivery messages. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Grobelny, Gopalakrishnan, and Selvaganapathy so that the segments are transmitted in non-IP payloads because doing so allows the firmware to be transmitted using non-IP data delivery (NIDD). 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites “at least one of a power saving mode (PSM) configuration or an extended discontinuous reception (eDRX) configuration….” Thus, Examiner understands claim 24 as not requiring Examiner to cite both art that discloses the PSM configuration of claim 24 as well as art that discloses the eDRX configuration of claim 24.